 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW ANDERSON,                                   Case No. 1:18-cv-01690-DAD-SAB

12                  Plaintiff,                           ORDER RE: REQUEST FOR TELEPHONIC
                                                         APPEARANCE
13           v.
                                                         (ECF No. 7)
14    PORTFOLIO RECOVERY ASSOCIATES,
      LLC,
15
                    Defendant.
16

17
            A mandatory scheduling conference is set in this action for February 12, 2019, at 9:30
18
     a.m. in Courtroom 9 before the undersigned. On January 29, 2019, Plaintiff’s counsel filed a
19
     request to appear telephonically at the mandatory scheduling conference.
20
            Counsel is directed to the order setting mandatory scheduling conference issued
21
     December 12, 2018. The order states that “[i]f one or more parties wish to appear telephonically,
22
     counsel shall contact Mamie Hernandez, Courtroom Deputy Clerk, at (559) 499−5672,
23
     sufficiently in advance of the conference so that a notation can be placed on the court calendar.
24
     The Courtroom Clerk will provide counsel with the toll−free teleconference number and
25
     teleconference code for the call.” (ECF No. 3 at 3:4-7 (emphasis in original).)
26
            The parties are advised that specific information regarding Chamber’s procedures is
27
     located on the Court's website at www.caed.uscourts.gov under Judges; Boone (SAB); Standard
28


                                                     1
 1 Information (in the area entitled "Case Management Procedures). A formal request to appear

 2 telephonically is not required.

 3          Accordingly, the parties are directed to contact Mamie Hernandez at (559) 499-5672 to

 4 appear telephonically at the scheduling conference.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     January 30, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
